     Case 3:20-cv-00142-N-BK Document 5 Filed 05/08/20                Page 1 of 2 PageID 25



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

GUY LEONARD,                                     §
         Movant,                                 §
                                                 §
v.                                               §           CIVIL NO. 3:20-CV-142-N-BK
                                                 §           (Criminal No. 3:18-CR-009-N-1)
UNITED STATES OF AMERICA,                        §
          Respondent.                            §



      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

        IT IS THEREFORE ORDERED that the motion to vacate sentence under 28 U.S.C. § 2255

is summarily DISMISSED WITH PREJUDICE. See Rule 4(b) of the RULES GOVERNING

SECTION 2255 PROCEEDINGS.

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United States District

Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court

adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions and

Recommendation filed in this case in support of its finding that the movant has failed to show (1)

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable

or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a
    Case 3:20-cv-00142-N-BK Document 5 Filed 05/08/20                       Page 2 of 2 PageID 26



valid claim of the denial of a constitutional right” and “debatable whether [this Court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

         If movant files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis.

         SO ORDERED this 8th day of May, 2020.




                                                                ________________________________
                                                                UNITED STATES DISTRICT JUDGE




1
    Rule 11 of the Rules Governing § 2255 Proceedings reads as follows:

         (a) Certificate of Appealability. The district court must issue or deny a certificate of
         appealability when it enters a final order adverse to the applicant. Before entering the
         final order, the court may direct the parties to submit arguments on whether a certificate
         should issue. If the court issues a certificate, the court must state the specific issue or
         issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
         certificate, the parties may not appeal the denial but may seek a certificate from the court
         of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
         does not extend the time to appeal.

         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
         an order entered under these rules. A timely notice of appeal must be filed even if the
         district court issues a certificate of appealability. These rules do not extend the time to
         appeal the original judgment of conviction.
